DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites: “The system as claimed in claim 1, wherein the edge region detection filter searches the vertical edge active regions corresponding to vertical edges of alphanumeric characters of the LP from the morphologically closed cleaned motion-based search-space reduced image regions”, but   morphologically closed cleaned motion-based search-space reduced image regions are not generated until claim 2. Appropriate correction is required to either depend from claim 2, or change “the” to “a”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system for language independent automatic real-time localization of license plate (LP) of a vehicle from plurality of images of said vehicle comprising image grabber module” in claim 1 (and by dependency claims 2-11). The following limitations recite a processor and are not also subject to a 112f/6th interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1).

Regarding claim 1, Kisa et al. disclose a system for language independent automatic real-time localization of license plate (LP) of a vehicle from plurality of images of said vehicle comprising image grabber module to capture images of the vehicle forwarded to a connected imaging processor (“In the RDSE algorithm, Gaussian filter is applied to the digital image captured with the CCD camera to remove the noise, then the image is converted to gray scale, thresholding and Canny Edge Detection algorithms are applied to the acquired image for the segmentation of the parts which can be a vehicle”, p16, “RDSE (Recognition, Distance and Speed Estimation) algorithm works in real time in the computer that is in the car and it frames and marks the objects which can be a vehicle in the road image which appears in the computer screen (Figure 9). License plate height is taken as a reference in estimation of the distance of 

Kisa et al. do not disclose the phrase “dual-binarization”. It would have been obvious at the time of filing to one of ordinary skill in the art the double thresholding is a dual-binarization as thresholds are used to transform an image to black and white (p34-35), and there is further support in D. Gao, W. Li, J. Duan, B. Zheng (2009) “A Practical Method of Road Detection for Intelligent Vehicle” which is cited by Kisa et al. in part 5, and which indicates in the abstract the adaptive double threshold method is introduced to get the binary image, and “In order to be feasible to the change of illumination and road conditions, the adaptive double threshold method is introduced to get the binary image, the edges which are needed during detection of lane marks and front vehicles are extracted with Hough Transformation and SUSAN algorithm based on adaptive threshold in different contrast ratio”. This reference also supports the examiner interpretation of illumination/light independent image characteristics. 

Regarding claim 8, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. further disclose the grouping unit is adapted operate on output of the dual-binarization unit which is a binary image containing character like components as foreground (white) and rest as background (black) (To reach the character information on the license plate more easily, license plate must be cleaned out from the environmental objects in the image. For that, the determination of which object is the foreground and which object is the background must be 

Regarding claim 11, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. further disclose a method for language independent automatic real-time localization of license plate (LP) of a vehicle from plurality of images of said vehicle involving the system as claimed in claim 1 comprising capturing images of the vehicle by the image grabber module and forwarding the same to the connected imaging processor (“In the RDSE algorithm, Gaussian filter is applied to the digital image captured with the CCD camera to remove the noise, then the image is converted to gray scale, thresholding and Canny Edge Detection algorithms are applied to the acquired image for the segmentation of the parts which can be a vehicle”, p16, “RDSE (Recognition, Distance and Speed Estimation) algorithm works in real time in the computer that is in the car and it frames and marks the objects which can be a vehicle in the road image which appears in the computer screen (Figure 9). License plate height is taken as a reference in estimation of the distance of the vehicles ahead to the camera (Figure 10) and the change in 

Kisa et al. do not disclose the phrase “dual-binarization”. It would have been obvious at the time of filing to one of ordinary skill in the art the double thresholding is a dual-binarization as thresholds are used to transform an image to black and white (p34-35), and there is further support in D. Gao, W. Li, J. Duan, B. Zheng (2009) “A Practical Method of Road Detection for Intelligent Vehicle” which is cited by Kisa et al. in part 5, and which indicates in the abstract the adaptive double threshold method is introduced to get the binary image, and “In order to be feasible to the change of illumination and road conditions, the adaptive double threshold method is introduced to get the binary image, the edges which are needed during detection of lane marks and front vehicles are extracted with Hough Transformation and SUSAN algorithm based on adaptive threshold in different contrast ratio”. This reference also supports the examiner interpretation of illumination/light independent image characteristics. 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1) as applied to claim 1, further in view of Acharya et al. (US 20120179742 A1) [same inventor but published more than a year before filing date] in view of Peach et al. (US 20050201592 A1) in view of Ishidera et al. (US 20050238229 A1) further in view of Pawlicki et al. (US 20040016870 A1).

Regarding claim 2, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. partially disclose the imaging processor implements the probable LP regions identification involving 

Kisa et al. do not disclose downsampling (only refers to interpolation), applying motion-based search-space reduction, that the edge active regions with too-large or too-small edges are discarded by and morphological closing operation is applied on the rest of the edge-active regions to get a closed image, and removal of the noisy-regions based on dimension.

Acharya et al. teach applying motion-based search-space reduction (An intelligent traffic enforcement system as above wherein the process depends localizes possible license plate in the field of view of the camera by (a) analysing statistically correlation and relative contrast 

Acharya et al. also teach probable LP regions (get probable face rectangles, [0068], a video surveillance system adapted to localize one or more number plates/License Plates of vehicles stationary or in motion in the field of view of at least one camera without requiring to fix the number plate in a fixed location of the car, the license plate can be reflective or non-reflective, independent of font and language, and using normal security camera, and filtering out other 

Kisa et al. and Acharya et al. are in the same art of license plate detection (Kisa et al., p28; Acharya et al., [0155]). The combination of Acharya et al. with Kisa et al. will enable the motion-based search-space reduction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the motion-based search-space reduction of Acharya et al. with the invention of Kisa et al. as this was known at the time of filing, the combination would have predictable results, and as Acharya et al. indicate, “The present invention is also on method to enhance the efficiency of extracting face regions from a sequence of video frames. Also, depending on the availability of computational bandwidth, the number of iterations and pixel shifts as required in the proposed technique is controlled with the help of a look up table. This helps in striking a balance between the computational requirement and the accuracy of face detection. In a multi-channel, multiple analysis process system, this advanced technique can be used as a cooperative process coexisting with other compute intensive processes. In the proposed technique, the search space is reduced by considering the motion vector and sliding the window only in the blob regions where motion is detected. First, the average time t to analyze an image in host machine is calculated, and for subsequent frames pixel-shifts and number of iterations are calculated based on two lookup tables, to suite the computational bandwidth. To increase the accuracy, a second pass upon the probable face regions detected 

Kisa et al. and Acharya et al. do not disclose downsampling, that the edge active regions with too-large or too-small edges are discarded by and morphological closing operation is applied on the rest of the edge-active regions to get a closed image, and removal of the noisy-regions based on dimension.

Peach et al. teach the imaging processor implements the probable LP regions identification involving down-sampling the input image to a lower resolution to achieve computational efficiency without sacrificing the localization accuracy (performing Optical Character Recognition (OCR) of a container code and a chassis code on a containers and a chassis associated with a truck has at least one camera capable of viewing the truck as it passes the camera, abstract, The low-pass filtered image has less detail than the original image and can be down-sampled without losing information. The down-sampling process (in an embodiment) is simply choosing every other pixel (in x and y directions) as the output pixel. The output image has half size of the input image, [0110]) and searching vertical edge active regions in the input image by applying the edge-detection filter on the input image, wherein morphological closing operation is applied on the rest of the edge-active regions to get a closed image (Next, two separate morphological closing processes are performed, each on a separate copy of the binary image. Morphological closing consists of a dilation followed by an erosion. In this case, closing is performed to eliminate unwanted portions of the image, [0148] Closing is performed on 

Kisa et al. and Peach et al. are in the same art of OCR (Kisa et al., p25; Peach et al., [0110]). The combination of Peach et al. with Kisa et al. and Acharya et al. will enable downsampling and closing operations. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the down-sampling and closing of Peach et al. with the invention of Kisa et al. and Acharya et al. as this was known at the time of filing, the combination would have predictable results, and as Peach et al. indicate this will eliminate unwanted portions of the image ([0148]) which should reduce computational time by requiring less analysis when used in combination with Kisa et al. and Acharya et al..

Kisa et al. and Acharya et al. and Peach et al. do not disclose removal of the noisy-regions based on dimension. Kisa et al. and Acharya et al. and Peach et al. do not make explicit edge active regions with too-large or too-small edges are discarded.

Ishidera teaches searching vertical edge active regions in the input image and removal of the noisy-regions based on dimension (In the processing to be performed by the picture region extracting section 18, by extracting either of a longitudinal or horizontal run or both of the longitudinal and horizontal runs from a portion in which a pixel of a principal color image or a combined image is "1" and by removing the too long run as a noise component, the region (such as a frame or a like) in which there is a low possibility that the run is used as a character 

Kisa et al. and Ishidera are in the same art of license plate detection (Kisa et al., p28; Ishidera et al., [0155]). The combination of Ishidera with Kisa et al., Acharya et al. and Peach et al. will enable removal of the noisy-regions based on dimension. It would have been obvious at the the process is capable of removing adverse effects caused by lighting conditions or a like (abstract), which will improve the lighting independence of the process of Kisa et al., Acharya et al. and Peach et al..

Kisa et al. and Acharya et al. and Peach et al. and Ishidera do not use the language “edge active regions with too-large or too-small edges are discarded”, however, it is known Canny edge detectors and closing operations as described by Kisa et al. and Peach et al. will have this effect [see references in conclusion for support]. In order to remove any ambiguity however, another reference is provided to further teach this point.

Pawlicki et al. teach edge active regions with too-large or too-small edges are discarded (“Optionally, control 16 may be further operable to substantially eliminate or substantially ignore image data representative of objects or edges which are too large or too small to be considered part of a vehicle in the adjacent lane. If a detected edge is too small, such as if the horizontal pixel span or vertical pixel span is very small, the control may reduce processing of the edge or the edge may be removed from further processing, since it does not represent a significant edge to the lane change assist system 10. Likewise, if an edge is too large, the control may reduce processing of the edge or it may also be removed from further processing since it does not represent a vehicle in the adjacent lane. The threshold size of the detected edge or object may also vary in response to the distance to the edge or object, as discussed below”, [0058]).

Kisa et al. and Pawlicki et al. are in the same art of vehicle detection (Kisa et al., p19; Pawlicki et al., [0058]). The combination of Pawlicki et al. with Kisa et al., Acharya et al. and Peach et al. and Ishidera will enable removal of edges outside a threshold range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the removal of edges of Pawlicki et al. with the invention of Kisa et al. and Acharya et al. and Peach et al. and Ishidera as this was known at the time of filing, the combination would have predictable results, and as Pawlicki et al. indicate this will generate reduced false positive signals from the lane change assist system ([0093]) which will improve the accuracy of the system described by  Kisa et al. and Acharya et al. and Peach et al. and Ishidera.

Regarding claim 4, Kisa et al. and Acharya et al. and Peach et al. and Ishidera and Pawlicki et al. disclose the system as claimed in claim 2. Kisa et al. and Acharya et al. and Peach et al. and Ishidera and Pawlicki et al. further disclose the motion-based search-space reduction (Acharya et al., [0413]-[0419]) includes involving down-sampled version of the input image frames (Kisa et al., interpolated, p29; Peach et al., downsampling, [0110])  and grey-scaling the same (Kisa et al., In the RDSE algorithm, Gaussian filter is applied to the digital image captured with the CCD camera to remove the noise, then the image is converted to gray scale, p10, Digital image can be accepted as a matrix and its elements have gray values of the pixels in the image, p11; Ishidera, devices employ a method of recognizing a character being a picture by using a gray-scale image, [0005]; Acharya, involving the grey image of cropped motion rectangular area from current frame to calculate said temporal parameter, [0066], information present in a single grey scale image, [0416]); obtaining initial motion regions by applying frame-differencing operations on the down-sampled grayscale version of the input images (Acharya, After the 
    PNG
    media_image1.png
    488
    487
    media_image1.png
    Greyscale

frame differencing, Fig. 6a); removing smaller, isolated motion regions which are corresponds to noises to get a cleaner image (Kisa et al., To reach the character information on the license plate more easily, license plate must be cleaned out from the environmental objects in the image, p28; Ishidera, remove noise, [0155], [0159], Acharya, eliminating the defects encountered in the prior state-of-art in presence of video noises like spatial movement of non-meaningful objects, [0367]); applying morphology closing operation on the cleaned image for subsequent processing (Peach, [0148]-[0151]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1) as applied to claim 1, further in view of Pawlicki et al. (US 20040016870 A1).

Regarding claim 3, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. partly disclose the imaging processor includes width and height based region splitting modules are used for splitting and removal of noisy too-large or too-small edges (classification of license plates according to their width/height ratio, to reduce mistaken edge points a threshold is applied, all points below that level are equaled to zero, p20, p34), however another reference is added to make this more explicit.

Pawlicki et al. teach the imaging processor includes width and height based region splitting modules are used for splitting and removal of noisy too-large or too-small edges (system processes a subset of the image data captured which is representative of a target zone or area of interest of the scene within the field of view of the imaging system where a vehicle or object of interest is likely to be present, [0008], portions or subsets of the image data of the captured image which are representative of areas of interest of the exterior scene where a vehicle or object of interest is likely to be present are weighted and utilized more than other portions or other subsets of the image data of the captured image representative of other areas of the exterior scene where such a vehicle or object of interest is unlikely to be present, in accordance with the present invention, a reduced set or subset of captured image data is processed based on where geographically vehicles of interest are realistically expected to be in the field of view, [0009], “Optionally, control 16 may be further operable to substantially eliminate or substantially ignore image data representative of objects or edges which are too large or too 

Kisa et al. and Pawlicki et al. are in the same art of vehicle detection (Kisa et al., p19; Pawlicki et al., [0058]). The combination of Pawlicki et al. with Kisa et al. will enable removal of edges outside a threshold range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the removal of edges of Pawlicki et al. with the invention of Kisa et al. as this was known at the time of filing, the combination would have predictable results, and as Pawlicki et al. indicate this will generate reduced false positive signals from the lane change assist system ([0093]) which will improve the accuracy of the system described by  Kisa et al..

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1) as applied to claim 1, further in view of Acharya et al. (US 20120179742 A1) in view of Peach et al. (US 20050201592 A1) further in view of Pawlicki et al. (US 20040016870 A1).

Regarding claim 5, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. partly disclose searching vertical edge active regions in the input image by applying the edge-

Kisa et al. do not explicitly disclose the edge region detection filter searches the vertical edge active regions corresponding to vertical edges of alphanumeric characters of the LP from the morphologically closed cleaned motion-based search-space reduced image regions; wherein very small and very large vertical edges is discarded as noise and then morphologically closed; said morphologically closed image describes probable regions where LPs can exist.

Acharya et al. teach applying motion-based search-space reduction (An intelligent traffic enforcement system as above wherein the process depends localizes possible license plate in the field of view of the camera by (a) analysing statistically correlation and relative contrast between the number plate content region and the background region surrounding this content, (b) unique signature of number plate content based on pixel intensity and vertical and horizontal distribution, (c) color features of the content and surrounded background, [0156], In 

Kisa et al. and Acharya et al. are in the same art of license plate detection (Kisa et al., p28; Acharya et al., [0155]). The combination of Acharya et al. with Kisa et al. will enable the motion-based search-space reduction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the motion-based search-space reduction of Acharya et al. with the invention of Kisa et al. as this was known at the time of filing, the combination would have predictable results, and as Acharya et al. indicate, “The present invention is also on method to enhance the efficiency of extracting face regions from a sequence of video frames. Also, depending on the availability of computational bandwidth, the number of iterations and pixel shifts as required in the proposed technique is controlled with the help of a look up table. This helps in striking a balance between the computational requirement and the accuracy of face detection. In a multi-channel, multiple analysis process system, this advanced technique can be used as a cooperative process coexisting with other compute intensive processes. In the proposed technique, the search space is reduced by considering the motion vector and sliding the window only in the blob regions where motion is detected. First, the average time t to analyze an image in host machine is calculated, and for subsequent frames pixel-shifts and number of iterations are calculated based on two lookup tables, to suite the computational bandwidth. To increase the accuracy, a second pass upon the probable face regions detected by first pass is performed. This concept of increasing the accuracy of data analysis automatically depending on available computational bandwidth is novel and unique” ([0170]), indicating the benefit to computational time and accuracy when used in combination with Kisa et al. 

Kisa et al. and Acharya et al. do not explicitly disclose the edge region detection filter searches the vertical edge active regions corresponding to vertical edges of alphanumeric characters of the LP from the morphologically closed cleaned; wherein very small and very large vertical edges is discarded as noise and then morphologically closed; said morphologically closed image describes.

Pawlicki et al. teach edge active regions with too-large or too-small edges are discarded (“Optionally, control 16 may be further operable to substantially eliminate or substantially ignore image data representative of objects or edges which are too large or too small to be considered part of a vehicle in the adjacent lane. If a detected edge is too small, such as if the horizontal pixel span or vertical pixel span is very small, the control may reduce processing of the edge or the edge may be removed from further processing, since it does not represent a significant edge to the lane change assist system 10. Likewise, if an edge is too large, the control may reduce processing of the edge or it may also be removed from further processing since it does not represent a vehicle in the adjacent lane. The threshold size of the detected edge or object may also vary in response to the distance to the edge or object, as discussed below”, [0058]). Pawlicki et al. also teach probable regions where LPs can exist (system processes a subset of the image data captured which is representative of a target zone or area of interest of the scene within the field of view of the imaging system where a vehicle or object of interest is likely to be present, [0008]).

Kisa et al. and Pawlicki et al. are in the same art of vehicle detection (Kisa et al., p19; Pawlicki et al., [0058]). The combination of Pawlicki et al. with Kisa et al., Acharya et al. will enable 

Kisa et al. and Acharya et al. and Pawlicki et al. do not explicitly disclose the edge region detection filter searches the vertical edge active regions corresponding to vertical edges of alphanumeric characters of the LP from the morphologically closed, morphologically closed, said morphologically closed image describes probable regions where LPs can exist.

Peach et al. teach the edge region detection filter searches the vertical edge active regions corresponding to vertical edges of alphanumeric characters of the LP from the morphologically closed, morphologically closed, said morphologically closed image describes probable regions where LPs can exist (Next, two separate morphological closing processes are performed, each on a separate copy of the binary image. Morphological closing consists of a dilation followed by an erosion. In this case, closing is performed to eliminate unwanted portions of the image, [0148] Closing is performed on Image H using a horizontal structuring element, such that the processed image contains only horizontal lines. Closing is performed on Image V using a vertical structuring element, such that the processed image contains only vertical lines. The two resulting images are stored in memory, [0151]).

..

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1) and Acharya et al. (US 20120179742 A1) [same inventor but published more than a year before filing date] and Peach et al. (US 20050201592 A1) and Pawlicki et al. (US 20040016870 A1) as applied to claim 5, further in view of Fisher et al. (“Hypermedia Image Processing Reference, copyright 2002 https://www.dsi.unive.it/~atorsell/Hipr.pdf).

Regarding claim 6, Kisa et al. and Acharya et al. and Pawlicki et al. and Peach et al. disclose the system as claimed in claim 5. Kisa et al. and Acharya et al. and Pawlicki et al. and Peach et al. do not explicitly disclose the morphology closing operation is applied to fill smaller gaps or to remove noise. 

Fisher et al. teach the morphology closing operation is applied to fill smaller gaps or to remove noise (One of the uses of dilation is to fill in small background color holes in images, e.g. 

Kisa et al. and Fisher et al. are in the same art of cleaning images (Kisa et al., p25; Fisher et al., part 9.4). The combination of Fisher et al. with Kisa et al. and Acharya et al. and Pawlicki et al. and Peach et al. will enable filling gaps. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the filling of Fisher et al. with the invention of Kisa et al. and Acharya et al. and Pawlicki et al. and Peach et al. as this was known at the time of filing, the combination would have predictable results, as when authors describe a closing operation this is generally assumed to be what the process includes, and as Fisher et al. indicate “In real world applications, closing can, for example, be used to enhance binary images (p.225) of objects obtained from thresholding (p.69)”, part 9.4, indicating it will result in clearer images being analyzed in the processes of Kisa et al. and Acharya et al. and Pawlicki et al. and Peach et al..

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisa et al. ([FROM INCOMING WRITTEN OPINION] WO2015147764A1) as applied to claim 1, further .

Regarding claim 9, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. further largely disclose the grouping unit for grouping and connecting character like components includes discarding the components which are isolated from further processing as a valid LP cannot contain single character (component) in it (To reduce the mistaken edge points in that image a threshold level is applied and all the values of the points which are below that level are equaled to zero, p34); clustering remaining components in different groups based on various comparing statistics (Edge detection is method based on grouping the pixel levels on the image. In that method, first the pixels which have close RGB values are grouped and a single value is assigned to them. Thus, pixel groups are formed in the image, p35); merging horizontally and/or vertically closely located groups to constitute the probable LP regions (openings on the T2 edge line are closed and the optimum correction is established, p35). Another reference is added herein to further clarify.

Acharya et al. teach the grouping unit for grouping and connecting character like components includes discarding the components which are isolated from further processing as a valid LP cannot contain single character (component) in it (Find all the connected components in B and remove the components significantly smaller than a typical character of size (h, w). This removes significant amount of non-character regions to select connected components representing possible characters, [0500]); clustering remaining components in different groups based on various comparing statistics (Compute the standard deviation (.sigma.) of grey values of pixels in a region in G representing a possible character. Ignore the connected components 

Kisa et al. and Acharya et al. are in the same art of license plate detection (Kisa et al., p28; Acharya et al., [0155]). The combination of Acharya et al. with Kisa et al. will enable the motion-based search-space reduction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the motion-based search-space reduction of Acharya et al. with the invention of Kisa et al. as this was known at the time of filing, the combination would have predictable results, and as Acharya et al. indicate, “The present invention is also on method to enhance the efficiency of extracting face regions from a sequence of video frames. 

Regarding claim 10, Kisa et al. disclose the system as claimed in claim 1. Kisa et al. further disclose the grouping unit applies connected component analysis on output of the dual-binarization unit for each pair of components whereby the components discarded to grouped based on measurement of statistics like slope, height ratio, width ratio, row/column separation and like (G.S.Hsu, J.C.Chen, Yu.Z. Chung (2013) introduced a license plate recognition system to use three different purposes; access control of the vehicle recognition implementations, tracking of the traffic rules implementations and road patrolling. In that study, in every implementation a change between the image and the relevant variable (pan angle, tilt angle, width/height ratio, distance, average light value and projection gradient) is described in a 

Kisa et al. do not disclose the groups with components less than a pre-defined number of components are discarded.

Acharya et al. teach groups with components less than a pre-defined number of components are discarded (Discard possible isolated characters. For a true number plate region, there will be number of contiguous characters in the region, [0503], Group the characters whose centre points belong to the same horizontal line. Find all the groups. Discard the groups which have significantly less number of characters than a typical number plate, [0504]).

Kisa et al. and Acharya et al. are in the same art of license plate detection (Kisa et al., p28; Acharya et al., [0155]). The combination of Acharya et al. with Kisa et al. will enable the motion-based search-space reduction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the motion-based search-space reduction of Acharya et al. with the invention of Kisa et al. as this was known at the time of filing, the combination would . 

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is cited as relevant but not sufficient to disclose, teach, or fairly suggest the subject matter of claim 7: US 20150246115 A1 (image was converted to grey-scale and inverted, rendering stained material dark grey or black); US 20070296621 A1 US 7519221 B1 (The method of claim 13, wherein producing glyphs from the set of scanned character images further involves, prior to said iteratively registering, extracting, measuring and using: increasing a resolution of the scanned character images through up-sampling; and converting the scanned character images to grayscale using an inverse of a scanner modulation transfer function); US 20180061068 A1 (When the image to be processed is a depth map, the pre-processing module 20 first preprocesses the depth map to convert the depth map into uniform disparity data. Since the depth map and the disparity map are grayscale images, they are inversely proportional to each other in grayscale. Therefore, when the depth map is preprocessed, the depth map is “inverted”. However, it is noted that since the depth map may have many black holes, the simple reverse will make the “black holes” turn white, causing serious interference to the subsequent disparity processing. Thus, reverse processing will not be performed on the holes); US 20180234568 A1 (In one embodiment, processing involves converting the digital image to an equivalent greyscale by transforming each input pixel to a modified output pixel in a manner that is grey level dependent. A complement operation may be performed on the obtained greyscale image to reverse brightness levels. This produces the equivalent of a negative of the image. Some complement algorithms utilize a simple relationship to compute values of target pixels); US 20170364239 A1 (To create the schematic representations, the pixel values of such views were inverted (and converted to gray scale), to as stated above, facilitate labeling and pointing to features in the representations. Gray scale versions of such views (which can be generated by inverting the pixel values in the schematic representations) and color versions of the views (which can be generated by converting the gray scale values back to color values) are also part of this disclosure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blackburn et al., “Human Motion Recognition Using Isomap and Dynamic Time Warping” (Constraining the Search Space. In many cases the search space can be preconditioned to a much smaller set. In the particular case of human motion several recent works established successful results by reducing the space to the silhouette of subjects [3,8]. This discards much of the data associated with internal clothing details, and removes
all background data from the search space. For this particular problem domain, the registration of the silhouettes in the image frames also limits the size of the search space. This preprocessing discards the motion caused by translation and further constrains the space to the motions relative to the internal deformation of the shape. In our implementation, the registration is performed by isolating the foreground silhouette using a simple background subtraction operation. A bounding box is then constructed for each frame that encompasses the foreground pixels); US 7151863 B1 (to remove small isolated edges, that can be due to noise in the image, and to fill in any areas that adjoin two adjacent edge areas, a morphological opening (an erosion followed by a dilation) followed by a closing (a dilation followed by an opening) is carried out on the image, at steps 322 and 324, respectively); US 20170300786 A1 ( “The set of binarized images is sent to the filtration unit 216 of the license plate detection unit 204. The filtration unit 216 is configured to process the set of binarized images to remove noise. An example of noise includes, but is not limited to, non-character data on the boundaries of license plates. Essentially, the set of binarized images may contain noise around the one or more license plates, and/or noise around the sequence of characters within the one or more license plates. To remove the noise, the filtration unit 216 applies a horizontal profile and a CN101937508A [English Abstract & NOVELTY] The method involves down sampling an original color image, and processing the down-sampled image with a grey scale, vertical edge detection and binary processes. A license plate is approximately located to acquire candidate areas by vertical edge information. The license plate is mapped to the original color image and sent to a trained cascade adaboost classifier for removing a non-license plate area. Each acquired license plate area is tilt corrected and character divided, where the divided character is recognized. USE - License plate location and recognition method. Uses include but are not limited to intelligent traffic, parking lot management and community management. ADVANTAGE - The method enables extracting different license plates from a complex scene in a quick and effective manner. The method enables increasing recognition accuracy of characters. DESCRIPTION OF DRAWING(S) - The drawing shows a flowchart of a license plate location and recognition method. '(Drawing includes non-English language text) Claims A license plate location and recognition method based on high-definition image, it comprises following steps: (1) the original colour image is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661